Citation Nr: 1734182	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  06-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of suprapubic prostatectomy due to benign prostatic hypertrophy, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a prostate disorder and diabetes mellitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to burnt gunpowder, dirt, smoke, and/or herbicides


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, to include service in the Republic of Vietnam (Vietnam), for which he was awarded multiple decorations, including the combat infantryman badge (CIB).

These matters come before the Board of Veterans' Appeals (Board) from rating decisions dated in October 2004 and June 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, sitting at the RO in Montgomery, Alabama.  A transcript of this hearing is of record.  

In April 2011 and December 2015, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The appeal is again before the Board for appellate consideration.

The issues of entitlement to service connection for residuals of suprapubic prostatectomy due to benign prostatic hypertrophy, to include as a result of exposure to herbicide, and entitlement to service connection for erectile dysfunction, to include as secondary to a prostate disorder and diabetes mellitus, must unfortunately be REMANDED again to the AOJ.  VA will notify the Veteran if further action on his part is required.
FINDINGS OF FACT

1.  Hepatitis C is the result of a disease or injury incurred in active duty service.

2.  COPD is not shown to be causally or etiologically related to an in-service event, injury or disease, including herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the Veteran claims that he currently suffers from Hepatitis C and COPD as a result of his time in active duty service in Vietnam.

VA's Duties to Notify and Assist

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.



	(CONTINUED ON NEXT PAGE)
Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. § 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131  as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Hepatitis C

The Veteran asserts that he contracted hepatitis C during his Vietnam service.  Specifically, he notes that he was exposed to blood from injured soldiers and dead bodies.  Further, at his November 2010 Board hearing, the Veteran reported that he shared razors while on active service.  At the outset, the Board recognizes that the Veteran is the recipient of the CIB and thanks the Veteran for his service.  As such, the Veteran's statements regarding his possible exposure to blood in service are deemed consistent with the fact and circumstances surrounding his active duty service.


The medical evidence of record shows that the Veteran has suffered from liver dysfunction since the 1980s and that he was diagnosed with hepatitis C in September 2003.  Therefore, the medical question of whether the Veteran's hepatitis C was, at least as likely as not, incurred as a result of his reported in-service exposure to blood, dead bodies, and razor blades of others, rather than a result of a post-service cause, is determinative.

At an August 2004 VA examination, it was noted that the Veteran had liver dysfunction of questionable etiology.  The examiner noted that the Veteran had undergone a liver biopsy, which showed Grade 2 fibrosis and Grade 2 inflammation.  The examiner further noted that the Veteran's post-service treatment records indicated he had received treatment for hepatitis C; however, the examiner did not provide an etiological opinion for the Veteran's liver dysfunction.  

May 2009, March 2012, and March 2016 VA opinions found that the Veteran's hepatitis C was not related to his active service.  However, all three VA medical opinions failed to consider to the Veteran's credible lay statements concerning possible exposure during active service.  As such, the Board finds these medical opinions to be of limited probative value.  Rather, the Veteran's credible lay statements, indicating that he was exposed to a number of situations in combat, wherein he may have contracted Hepatitis C, is deemed to be highly probative evidence in support of his contentions.

As the record is completely silent for any mitigating circumstances or possible exposure or risk factors post-service, the Board finds that the evidence regarding the etiology of the Veteran's hepatitis C is at least in equipoise.  Accordingly, the Veteran is entitled to the benefit of the doubt on the question of etiology of his Hepatitis C.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for hepatitis C is warranted and the appeal is granted.  



	(CONTINUED ON NEXT PAGE)

COPD

The Veteran contends that he is entitled to service connection for COPD, to include as due to exposure to burnt gunpowder, dirt, smoke, and/or herbicides.  For the reasons provided below, the Board finds that service connection for a respiratory disability is not warranted on a direct or presumptive basis. 

First, service connection is not warranted on a direct basis.  The medical evidence of record reflects that the Veteran has been diagnosed with COPD, and therefore the first element of service connection (a current disability) has been met.  Further, the record establishes that the Veteran served in Vietnam and is presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii).  Thus, an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding of a causal connection between the Veteran's COPD and his active duty service.  The Veteran has stated that his COPD is causally related to his exposure to herbicides during service.  However, the Veteran is not competent to opine as to the presence of a causal link between herbicide exposure and COPD, as to do so requires medical expertise in the field of pulmonology.  Jandreau, 492 F.3d at 1377.  

The Veteran's service treatment records are silent for complaints or treatment related to COPD.  On his June 1967 separation examination, the Veteran denied any history of asthma, shortness of breath, pain or pressure in the chest, and chronic cough.  On clinical evaluation, it was noted that the Veteran's lungs and chest were normal.  

In conjunction with a claim for benefits not currently on appeal, the Veteran was afforded a VA examination in November 1967.  At that time it was noted that the Veteran's breath sounds were equal and normal, bilaterally.  Further, a chest X-ray revealed clear lung fields and the chest was normal.  

At a March 2012 VA examination, the examiner noted the Veteran's diagnosis of COPD, severe, and opined that it was less likely than not that the Veteran's breathing/pulmonary disorder was etiologically related to his active service.  The examiner noted that the Veteran had a history of 20 pack years of smoking, which was the primary cause of COPD.  

A March 2016 VA opinion, provided after a file review, notes that the Veteran's COPD is less likely than not related to active service.  The opinion provider explained that the Veteran was diagnosed with COPD in 2002 and that he had a history of tobacco abuse.  The opinion provider noted that tobacco abuse is the primary risk factor for the development of COPD.  The examiner noted that medical literature did not support a link between COPD and exposure to burnt gunpowder, dirt, or smoke, unless coupled with tobacco abuse or unless the exposure took place over an extremely long period of time. 

Post-service VA outpatient treatment records document that the Veteran has COPD and receives regular treatment.  His providers have provided no indication that the Veteran's COPD is related to his active service, but rather the records suggest that the Veteran's COPD is related to his history of tobacco abuse.  

Notably, the Veteran has been inconsistent in his statements about his tobacco abuse during the pendency of the appeal.  However, in a September 2002 treatment record, it is noted that the Veteran reported a history of smoking 1 pack of cigarettes per day until "6 years earlier."  As this statement was made for the purposes of treatment, the Board finds this evidence more probative with respect to the Veteran's history of tobacco abuse.  

As there is no competent evidence of a link between the Veteran's active duty service, specifically his various reported exposures, and COPD, the Board finds the preponderance of the evidence is against a finding of a nexus between the claimed disability and the Veteran's active duty service.  As the third element is not met, service connection for COPD on a direct basis is not warranted.  38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, COPD is not a recognized chronic disease for VA purposes.  38 C.F.R. § 3.309(a).  As such, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case.  Walker v. Shinseki, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Finally, as noted above the Veteran is presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran has not been diagnosed with a disability that VA has determined to be linked with herbicide exposure.  COPD is not included in the list of presumptive diseases.  38 C.F.R. § 3.309(e).  As such, the presumption in favor of diseases associated with herbicide exposure is not applicable in this case, and service connection on that basis is not warranted. 

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's COPD is causally related to his service, to include exposure to burnt gunpowder, dirt, smoke, and/or herbicides.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for COPD is denied.




	(CONTINUED ON NEXT PAGE)

REMAND

The Board finds that additional development is needed before the remaining issues on appeal can be decided.  

Pursuant the Board's December 2015 remand, a March 2016 medical opinion was obtained related to the Veteran's claim of entitlement to service connection for residuals of a suprapubic prostatectomy.  The examiner opined that the Veteran's prostatectomy, and residuals of such, was less likely than not related to exposure to herbicide agents in service and more likely related to the Veteran's history of prostatitis and natural aging.  The examiner did not address the Veteran's service treatment records which showed April 1967 and May 1967 treatment for a "quite large, boggy" prostate, with follow-up treatment of prostate massage.

The Board finds that clarification is required as to whether the Veteran's in-service treatment related to his prostate was an early manifestation of his benign prostatic hypertrophy and subsequent subpubic prostatectomy.  

With regard to the claim of entitlement to service connection for erectile dysfunction, that claim is inextricably intertwined with the claim of entitlement to service connection for residuals of suprapubic prostatectomy and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file and a copy of this remand to the March 2016 clinician (or a suitable substitute if that clinician is unavailable).  The VA clinician is requested to thoroughly review the Veterans' claims file.  Specifically, the VA clinician is requested to address the April 1967 and May 1967 service treatment records indicating the Veteran's treatment for his prostate.  Thereafter, the VA clinician should address the following question:

Is it at least as likely as not (a 50 percent or greater possibility) that the Veteran's current residuals of suprapubic prostatectomy due to benign prostatic hypertrophy are etiologically related to his in-service treatment for a "large, boggy" prostate? 

If the VA clinician finds that the Veteran's current residuals of his suprapubic prostatectomy are etiologically related to his military service, the clinician is requested to:
a. State whether the Veteran has a current diagnosis of erectile dysfunction; and

b. If so, state whether the diagnosed erectile dysfunction is at least as likely as not (a 50 percent or greater possibility) the result of his benign prostatic hypertrophy and resulting suprapubic prostatectomy.

A detailed rationale for any opinion expressed should be provided.  If the VA clinician is unable to provide the requested opinions without resorting to speculation, he/she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given current medical science and the known facts) or by a deficiency in the record or the clinician him/herself (i.e. additional facts are required, or the clinician does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Without this rationale, the Board will be unable to successfully assist the Veteran in deciding his claims.


2.  Thereafter, the claims should be readjudicated, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


